          CaseCase 20-735, Document
               7:17-cv-02631-VB     99, 04/28/2021,
                                Document            3088667,
                                           95-1 Filed        Page1
                                                      04/30/21     of 1 of 1
                                                                Page




                        UNITED STATES COURT OF APPEALS
                                           FOR THE
                              SECOND CIRCUIT
                _____________________________________________

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
28th day of April, two thousand twenty-one.

________________________________________

 James Snowden,

              Plaintiff - Appellee,
                                                             ORDER
 v.                                                          Docket No: 20-735
 Douglas Solomon, Jill Weyer, Village of Monticello,
 Raymond Nargizian, Carmen Rue,

           Defendants - Appellants.
 _______________________________________


       Appellee, James Snowden, filed a petition for panel rehearing, or, in the alternative, for
rehearing en banc. The panel that determined the appeal has considered the request for panel
rehearing, and the active members of the Court have considered the request for rehearing en banc.


       IT IS HEREBY ORDERED that the petition is denied.


                                                   FOR THE COURT:
                                                   Catherine O'Hagan Wolfe, Clerk
